Press Release ROMA FINANCIAL CORPORATION ANNOUNCES FOURTH QUARTER 2009 EARNINGS Robbinsville, New Jersey, March 3, 2010– Roma Financial Corporation (NASDAQ GS: ROMA) (the “Company”), the holding company of Roma Bank and RomAsia Bank, announced today its financial condition and results of operation for the three months and year ended December 31, 2009. The Company’s consolidated net income, for the three months and year ended December 31, 2009, was $87 thousand and $2.6 million respectively.These represented decreases of $1.2 million and $2.0 million compared to the three months and year ended December 31, 2008, respectively. On a fully diluted basis, net income for the year ended December 31, 2010, represented $0.09 per share compared to $0.15 per share last year. For the three months and year ended December 31, 2009, net interest income was $9.4 million and $33.1 million, compared to $7.6 million and $28.4 million for the same periods in 2008. For the year ended December 31, 2009 this represented an increase of 16.5% from the prior year. Net income in 2009 was negatively impacted primarily by substantially higher loan loss provisions and Federal Deposit Insurance Premiums, and a fourth quarter impairment charge on an available for sale security, which combined to negate the benefit of strong growth in net interest income. At December 31, 2009, the Company had consolidated assets, deposits, borrowings and equity of $1.3 billion, $1.0 billion, $64.8 million and $216.2 million, respectively. “As was feared, the recession deepened during 2009 and inflicted severe strain on the credit quality of our loan portfolios, particularly the commercial loan portfolio which experienced an increase of $4.5 million in non-performing loans to $14.8 million, representing 2.48% of total loans, 1.13% of total assets and a mere 6.85% of the Company’s capital.While the level of non-performing loans is disconcerting, it is within levels found in the industry and those banks we monitor as peer institutions,” commented Peter A. Inverso, President and CEO.“Further, the protracted economic recession has hampered our efforts to speedily resolve and dispose of non-performing commercial loans and is causing concomitant pressure on the underlying value of collateral securing these loans.As a result, we prudently increased our provision for loan losses $2.5 million this year over the provision in 2008,” added Inverso. “The second element contributing to the decline in net income this year was a $1.6 million increase in our deposit insurance premiums arising from the convergence of a special assessment levied against all deposit taking financial institutions; the expiration of credits available to offset premiums in the comparable prior year periods; and an increase in the basic assessment rates imposed on a much higher deposit base,” stated Inverso. “Lastly, an impairment charge of $2.2 million was taken in the fourth quarter this year.
